Citation Nr: 1019690	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the period prior to June 10, 2008, and in excess of 40 
percent for the period beginning June 10, 2008, for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1987 to 
January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In connection with this appeal, the Veteran testified before 
a decision review officer (DRO) at the RO in May 2008.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  DDD of the lumbar spine is manifested by pain on motion 
for the period prior to March 26, 2008.

2.  DDD of the lumbar spine is manifested by forward flexion 
limited to 15 degrees for the period beginning March 26, 
2008.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but not 
higher, for DDD of the lumbar spine have been met for the 
period beginning March 26, 2008.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5243 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that prior to the initial adjudication of 
the claim, the Veteran was mailed a letter in June 2007 
advising him of the elements required to establish 
entitlement to an increased disability rating and of the 
respective duties of VA and the claimant in obtaining 
evidence.  Additionally, the June 2007 letter provided the 
Veteran with appropriate notice with respect to the 
disability-rating and effective-date elements of the claim.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was 
afforded the appropriate VA examinations in July 2007 and 
June 2008.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis of the spine is to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness or aching in the area 
of the spine affected by residuals of injury or disease, the 
following ratings will apply.  An evaluation of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
if there is a vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less; or, if 
there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 240 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

Note five provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

Under Diagnostic Code 5243, intervertebral disc syndrome can 
either be evaluated based on the general rating formula for 
diseases or injuries of the spine, or under the formula for 
rating based on incapacitating episodes, whichever method 
results in a higher evaluation.  If there are incapacitating 
episodes having a total duration of at least one week, but 
less than two weeks, in the last 12 months, a 10 percent 
evaluation is warranted.  If there are incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the last 12 months, a 20 percent 
evaluation is warranted.  If there are incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than six weeks, during the past 12 months, a 40 percent 
evaluation is warranted.  If there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
38 C.F.R. § 4.71a. 

There are two notes set out after the diagnostic criteria, 
which provide the following: First, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Second, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

The Veteran was afforded a VA examination in July 2007.  The 
Veteran reported that his back had gotten progressively worse 
since its onset.  He reported fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  The Veteran reported 
that the pain in his lower back was sharp and aching and 
caused him to stop and rest because it would feel like 
someone was stabbing him with a knife.  He reported that the 
pain he experienced was daily, constant, and severe.  He 
reported that he also experienced radiating pain down his 
legs to his ankles and feet in both lower extremities.  He 
reported that the radiating pain was shooting, tingling, 
numbing, and like a slamming hammer hitting his feet.  The 
Veteran reported that he had severe painful flare-ups 
approximately every 2-3 weeks that would last anywhere from 
3-7 days.  He reported that the painful flare-ups were 
precipitated by activities of daily living and relived by 
rest.  The Veteran reported that he had experienced 
approximately 30-40 days of incapacitation in the past 12 
months.  He reported that he used a brace for assistance and 
that he was able to walk more than a quarter mile at a time, 
but less than one mile. 

The Veteran reported that he was currently self-employed and 
working in the landscape business.  He reported that he had 
engaged in that occupation for approximately 10-20 years and 
that he had lost approximately 7 weeks of work in the 
preceding 12 months.  He also reported that he was only able 
to work 4 hours a day due to back and leg pain as opposed to 
the 8 or more hours a day he was able to work a few years 
ago.  

Upon physical examination of the thoracic sacrospinalis 
muscles there was no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness.  Upon inspection of the 
spine, the posture and gait were both normal.  There were 
abnormal sensory findings in the lower extremities.  
Thoracolumbar spine range of motion measurements were as 
follows: flexion to 90 degrees with pain on motion, extension 
to 20 degrees with pain on motion, right and left lateral 
flexion to 30 degrees with pain on motion on each side, and 
lateral rotation was to 30 degrees without pain on motion.  
The Veteran was noted to have pain after repetitive use, but 
there was no additional loss of motion on repetitive use in 
any excursion of motion.  X-rays taken of the lumbosacral 
spine at that time revealed grade II spondylolisthesis of L5 
on S1 with defect of pars interarticularis and moderate 
narrowing of intervertebral disc space.  

The examiner diagnosed DDD of the lumbar spine with grade II 
spondylolisthesis.  The examiner reported that this 
disability had a significant effect on the Veteran's usual 
occupation, resulting in problems such as: assignment of 
different duties, increased tardiness, and increased 
absenteeism.  The examiner noted that the disability caused 
the Veteran to have problems with lifting and carrying, lack 
of stamina, weakness, fatigue, decreased strength in the 
lower extremities, and pain.  The disability was noted to 
have a severe effect on the Veteran's activities of daily 
living, in that it severely limited the Veteran's ability to 
do chores, shop, exercise, engage in sports and recreation, 
and travel.

The Board notes that in a March 1995 rating decision, the 
Veteran had previously been assigned a 10 percent evaluation 
under Diagnostic Code 5295, used for evaluating lumbosacral 
strain.  38 C.F.R. § 4.71a.  In a July 2007 rating decision, 
the Veteran's 10 percent disability rating was continued.  At 
that time the diagnostic code used to evaluate the Veteran's 
disability was changed from the previously used Diagnostic 
Code 5295 to the new criteria using Diagnostic Code 5237, 
used for evaluating lumbosacral strain.  

The Veteran provided testimony before a DRO at the RO in May 
2008.  At that time, the Veteran reported that his back 
condition had gotten significantly worse over the past 10 
months.  He reported that he continued to experience severe 
pain.  Also, he reported that his back disability continually 
affected his occupation as a landscaper, to the point where 
he thought he might not be able to do the job for much 
longer.

The Veteran was afforded another VA examination in June 2008.  
At that time, the Veteran reported that his back pain had 
continued to get progressively worse.  He reported that since 
his previous VA examination his back pain had escalated to 
the point where he had been forced to give up his landscaping 
business.  The Veteran reported that he had been referred to 
the pain clinic and the neurology department at the VA 
Medical Center for assistance in treatment for his back 
disability.  He reported that he had been told that surgery 
would help his back pain, but would not alleviate the 
numbness in his legs and so, he had declined surgery.  He 
reported that he had tried several pain management methods to 
help control the pain, but they had all been, for the most 
part, unsuccessful.  

The Veteran reported symptoms of numbness, paresthesias, leg 
and foot weakness, falling, and unsteadiness.  He reported 
that he experienced decreased motion, fatigue, stiffness, 
weakness, spasms, and pain.  The Veteran reported that the 
pain occurred in his low back and down into both legs and 
that the pain was constant.  He reported that the pain was 
deep and pounding in nature and that it was severe.  The 
Veteran reported that he also experienced radiating pain into 
both legs that was electric-like and shooting in nature.  The 
Veteran also described painful flare-ups.  He reported that 
he experienced severe painful flare-ups weekly, that they 
would last approximately 1-2 days, and that they were 
precipitated just by walking on uneven ground.  He reported 
that the flare-ups were only alleviated by bed rest and 
medication and that he could not do anything during a flare-
up.  He reported that his wife would bring him all his meals 
and that he was only able to hobble to the bathroom, but 
could manage little else.  The Veteran reported that he had 
spoken with his doctors several times regarding his 
incapacitating episodes and that he had been instructed by 
his doctors to go on bed rest 3 times over the past year, 
once for a week and twice for 2-3 days each.  The Veteran 
reported that he used a cane to assist him with walking.

Upon physical examination it was noted that the Veteran 
walked very slowly and was in obvious pain.  Upon examination 
of the thoracic sacrospinalis there was spasming on the 
right, guarding on the left and right, pain with motion on 
the left and right, tenderness on the left and right, and 
weakness on the left and right.  There was no evidence of 
atrophy on either side.  It was noted that the muscle spasm, 
localized tenderness, and guarding were severe enough to 
cause an abnormal gait and spinal contour.  The spine was 
noted to be mildly flexed forward at about 15 degrees.  The 
Veteran's gait was antalgic with poor propulsion, a lurking 
quality, and very slow.  It was noted that the Veteran held 
onto the hallway railing as well as leaned heavily on his 
cane while walking.  There were abnormal sensory findings in 
both the right and left lower extremities. 

Upon range of motion measurements, it was noted that the 
Veteran had very little range of motion in his spine upon 
examination because he not been able to take his pain 
medication as he had been required to drive 4 hours in order 
to get himself to his appointment.  The examiner noted that 
the absence of pain medication had severely impacted the 
mobility of the Veteran's spine.  Range of motion 
measurements were as follows: flexion to 15 degrees with 
pain, extension to 15 degrees with pain, right and left 
lateral flexion were to 5 degrees each with pain, and right 
and left lateral rotation were to 0 degrees each.  It was 
noted by the examiner that the Veteran could not tolerate 
fatiguing in any excursion of motion due to severe pain.  
Also, the Lasegue's sign was positive on both sides.  
Additionally, the examiner noted that the Veteran nearly fell 
when he attempted rotation of the spine and that the 
examination was stopped at that time for safety reasons.  

The Veteran's diagnosis of DDD with spondylolisthesis was 
continued and the examiner also diagnosed radiculopathy on 
both sides, the right being worse than the left.  The 
examiner reported that the Veteran's disability prohibited 
him from working as a landscaper.  The examiner also reported 
that the Veteran's low back disability had completely 
prevented him from several activities of daily living; 
including chores, shopping, exercise, playing sports, 
recreation, and traveling.  The examiner noted that the 
Veteran performed all of his personal care, but did so with 
great pain and that the Veteran had a friend who had built a 
ramp into the Veteran's home as he was no longer able to 
climb stairs.  

Also of record are treatment notes from the VA Medical 
Center.  In August 2007 the Veteran was afforded a magnetic 
resonance imaging scan (MRI) of his spine.  The MRI revealed 
bilateral spondylolisthesis causing anterolisthesis of L5 on 
S1 and mild bilateral compression of L5 nerve roots, right 
greater than the left.  In November 2007 the Veteran was 
afforded an electromyography (EMG) and nerve conduction study 
(NCS).  The EMG results were abnormal.  There was evidence of 
at least a right L5 radiculopathy and less on the left.  
There was no evidence of a neuropathy or myopathy at that 
time.  The Veteran was also seen for a neurology consultation 
in January 2008 and a primary care consultation in February 
2008.  The Veteran was referred to the pain clinic for 
attempted management of the severe and constant pain he was 
reported to experience.  He was also provided a cane to 
assist him in walking after a visit to the VA Medical Center 
for back pain in March 2008.  

In a June 2008 DRO decision, the Veteran's low back 
disability evaluation was increased to 40 percent, effective 
June 8, 2008, the date of his most recent VA examination.  
The evaluation was continued under Diagnostic Code 5237.  

The Board finds that the more appropriate diagnostic code to 
evaluate the Veteran's low back condition is Diagnostic Code 
5243 for intervertebral disc syndrome (IVDS).  The record 
shows that the Veteran has been diagnosed with DDD.  
Therefore, there is significant disc involvement in his 
disability, making Diagnostic Code 5243 for IVDS the more 
applicable diagnostic code in comparison to Diagnostic Code 
5237 for lumbosacral strain.  

IVDS can be evaluated either based on limitation of motion or 
based on incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  At this time, the Veteran's disability 
has been evaluated based on limitation of motion and he has 
been assigned a 40 percent evaluation for forward flexion of 
the thoracolumbar spine of 30 degrees or less.

The Board finds that the Veteran is entitled to a 40 percent 
disability evaluation for his low back disability beginning 
on March 26, 2008, the date of his treatment at the VA 
Medical Center when the Veteran was provided a cane to assist 
him with walking.  In this regard, the Board notes that this 
is the first evidence that the Veteran's back had worsened 
beyond that which he had reported at this July 2007 VA 
examination.  In fact, at that time the Veteran's disability 
had worsened to the point where he could no longer walk 
unassisted.  The VA Medical Center treatment notes of record 
prior to that showed that the Veteran still experienced 
constant and severe pain, as he had previously reported at 
his July 2007 VA examination.  The Board notes that there are 
no additional range of motion measurements of record in the 
VA Medical Center treatment notes.

The Veteran is not entitled to a higher disability evaluation 
based on limitation of motion because there is no evidence 
that he experiences unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

Consideration has been given as to whether a higher 
evaluation could be assigned if the Veteran was evaluated 
based on incapacitating episodes rather than limitation of 
motion.  At his last VA examination in June 2008, the Veteran 
only reported three incidents where his doctor prescribed bed 
rest for treatment of a painful flare-up.  He reported that 
once he was on bed rest for a week and the other 2 times he 
was on bed rest for 2-3 day each.  At most, the Veteran has 
shown 2 weeks of physician prescribed bed rest for 
incapacitating episodes.  Under the incapacitating episodes 
evaluation criteria, this would only warrant, at most, a 20 
percent evaluation.  Therefore, it is the better benefit to 
the Veteran to evaluate his low back disability based on 
limitation of motion.

Consideration has been given to assigning a separate 
compensable evaluation for the Veteran's incapacitating 
episodes, distinct from his 40 percent evaluation for 
limitation of motion.  However, the Board notes that the main 
symptom contemplated by both the limitation of motion 
criteria and the incapacitating episode criteria is pain.  
Therefore, a separate compensable evaluation for 
incapacitating episodes would be in violation of 38 C.F.R. 
§ 4.14 because the Veteran is already being compensated for 
his pain, in regards to how it limits his range of motion.

The Board also notes that the Veteran has been assigned a 20 
percent evaluation for radiculopathy in his right lower 
extremity and a 10 percent evaluation for radiculopathy in 
his left lower extremity.  These evaluations were assigned 
under Diagnostic Codes 8520 and 8720 respectively, and both 
were assigned effective March 2007.  A total rating based on 
individual unemployability was granted effective June 10, 
2008.


Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than those 
granted herein.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and 
the manifestations of the disabilities are contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the increased disability 
evaluations assigned herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.






ORDER

The Board having determined that the Veteran's DDD of the 
lumbar spine warrants a 40 percent disability rating, but not 
higher, from March 26, 2008, the benefit sought on appeal is 
granted to this extent and is subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


